Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al, for the reasons given in the last Office Action. Applicant’s argument, that Carney et al disclose a microalgal composition for administering to a plant, seedling, seed, or soil, whereby all components are combined into a singular composition for administering to the plant, seedling, seed, or soil, whereas the claimed invention is directed to the use of multiple compositions that are separately applied to a plant, seedling, seed, or soil, is not convincing, since claims 1-24 do not require application of the first liquid composition and the second liquid composition to a plant, let alone separate application of the first and second compositions. Regarding claim 25, the claim does not require that the first and second liquid compositions be applied to a plant, a plant part, or the locus surrounding the plant part, let alone applied to the same plant, plant part, or locus surrounding the plant. Carney et al disclose in Paragraph [0056] that the microalgae cells can be whole cells or lysed cells. One of ordinary skill in the art could envisage from such disclosure first and second compositions wherein the first composition includes whole cells and the second composition includes lysed cells.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736